          Case 1:18-cr-00246-DAD-BAM Document 154 Filed 11/05/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT FOR THE
 9                              EASTERN DISTRICT OF CALIFORNIA
10
                                                    ) Case No. 1:18-cr-00246-DAD-BAM
11   UNITED STATES OF AMERICA,                      )
                                                    )
12                 Plaintiff,                       )
                                                    ) ORDER FOR DEFENDANT TO SELF-
13          vs.                                     ) SURRENDER
                                                    )
14   RICARDO ZEPEDA-NAVARRO,                        )
                                                    )
15                 Defendant.                       )
16

17          On November 5, 2020, Defendant was detained following arraignment on a petition for

18   pretrial supervised release. Defendant agreed to self-surrender to the Kern County Sheriff Lerdo
19
     Detention Facility not later than 9:00 p.m. on November 5, 2020.
20
            IT IS HEREBY ORDERED that the defendant Ricardo Zepeda-Navarro shall self-
21

22
     surrender to the Kern County Sherriff Lerdo Detention Facility not later than 9:00 p.m. on

23   November 5, 2020.
24
     IT IS SO ORDERED.
25
        Dated:     November 5, 2020                          /s/ Barbara   A. McAuliffe           _
26
                                                         UNITED STATES MAGISTRATE JUDGE
27

28




                                                     1
